              Case 1:19-cv-00219-LY Document 92 Filed 09/13/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 TONY K. MCDONALD, JOSHUA B.
 HAMMER, and MARK S. PULLIAM,
                  Plaintiffs,                        Civil Action No. 1:19-cv-00219-LY
         v.
 RANDALL O. SORRELS, et al.,
                  Defendants.


   UNOPPOSED MOTION FOR WITHDRAWAL OF DEBORAH C. MILNER AS
 COUNSEL FOR DEFENDANTS, AND REQUEST FOR TERMINATION OF NOTICE

        Defendants file this unopposed motion for withdrawal of Deborah C. Milner as their

counsel, and states as follows:

        1.       Deborah C. Milner is leaving the firm of Vinson & Elkins LLP and will no longer

act as counsel for Defendants in this action.

        2.       Thomas S. Leatherbury, Patrick W. Mizell, Joshua S. Johnson, and Morgan A.

Kelley of Vinson & Elkins LLP will continue to represent Defendants in this matter.

        3.       Ms. Milner’s withdrawal will not cause delay.

        Defendants respectfully request that the Court grant this motion and remove Ms. Milner

from the official service list in this matter.




                                                 1
          Case 1:19-cv-00219-LY Document 92 Filed 09/13/19 Page 2 of 3




 Dated: September 13, 2019                         Respectfully submitted,

                                                   /s/ Thomas S. Leatherbury
                                                   Thomas S. Leatherbury
                                                   State Bar No. 12095275
                                                   VINSON & ELKINS LLP
                                                   2001 Ross Avenue, Suite 3900
                                                   Dallas, TX 75201
                                                   Tel: (214) 220-7792
                                                   Fax: (214) 999-7792
                                                   tleatherbury@velaw.com

                                                   Patrick W. Mizell
                                                   State Bar No. 14233980
                                                   VINSON & ELKINS LLP
                                                   1001 Fannin Street, Suite 2500
                                                   Houston, TX 77002
                                                   Tel: (713) 758-2932
                                                   Fax: (713) 615-5912
                                                   pmizell@velaw.com

                                                   Joshua S. Johnson (admitted pro hac vice)
                                                   State Bar No. 24070002
                                                   Morgan A. Kelley (admitted pro hac vice)
                                                   State Bar No. 1617261
                                                   VINSON & ELKINS LLP
                                                   2200 Pennsylvania Avenue NW
                                                   Suite 500 West
                                                   Washington, DC 20037
                                                   Tel: (202) 639-6623
                                                   Fax: (202) 879-8934
                                                   joshjohnson@velaw.com
                                                   mkelley@velaw.com

                                                   Counsel for Defendants


                             CERTIFICATE OF CONFERENCE

        I hereby certify that on September 10, 2019, I conferred with counsel for Plaintiffs, and
Plaintiffs are unopposed to this motion.

                                                /s/ Thomas S. Leatherbury
                                                Thomas S. Leatherbury



                                               2
          Case 1:19-cv-00219-LY Document 92 Filed 09/13/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

      I certify that on September 13, 2019, I electronically filed the foregoing with the Clerk of
the Court for the U.S. District Court for the Western District of Texas by using the Court’s
CM/ECF system, which will send notification of such filing to the following:

 William S. Consovoy                                Jason M. Panzer
 Jeffrey M. Harris                                  Lauren B. Ross
 Cameron T. Norris                                  Herring & Panzer, LLP
 Samuel D. Adkisson                                 1411 West Avenue, Suite 100
 Consovoy McCarthy Park PLLC                        Austin, TX 78701
 3033 Wilson Blvd., Suite 700                       Tel: (512) 320-0665
 Arlington, VA 22201                                Fax: (512) 519-7580
 Tel: (703) 243-9423                                jason@herringpanzer.com
 Fax: (703) 243-9423                                Counsel for Amici Curiae Texas Legal Ethics
 will@consovoymccarthy.com                          Counsel
 Counsel for Plaintiffs Tony K. McDonald,
 Joshua B. Hammer, and Mark S. Pulliam              Charles “Chad” Baruch
                                                    Randy Johnston
 Cynthia A. Morales                                 Johnston Tobey Baruch, P.C.
 Office of the Attorney General                     P.O. Box 215
 P.O. Box 12548, Mail Code 009                      Addison, TX 75001
 Austin, TX 78711                                   Tel: (214) 741-6260
 Tel: (512) 936-1414                                Fax: (214) 741-6248
 cynthia.morales@oag.texas.gov                      chad@jtlaw.com
 Counsel for Amicus Curiae Texas Attorney           Counsel for Amici Curiae Former Presidents
 General Ken Paxton                                 of the State Bar of Texas et al.

 Matthew R. Miller                                  Macey Reasoner Stokes
 Goldwater Institute                                J. Mark Little
 500 E. Coronado Rd.                                910 Louisiana Street
 Phoenix, AZ 85004-1543                             Houston, TX 77002
 Tel: (602) 462-500                                 Tel: (713) 229-1369
 litigation@goldwaterinstitute.org                  Fax: (713) 229-7869
 Counsel for Amicus Curiae Goldwater                macey.stokes@bakerbotts.com
 Institute                                          Counsel for Amicus Curiae Texas Access to
                                                    Justice Commission


Dated: September 13, 2019
                                                      /s/ Thomas S. Leatherbury
                                                      Thomas S. Leatherbury
                                                      Counsel for Defendants




                                                3
